 
EXHIBIT 10.46
 [logo.jpg]
ALLIS-CHALMERS ENERGY INC.
   






PRESS RELEASE 
Contact:
Victor M. Perez, CFO
   
Allis-Chalmers Energy
   
713-369-0550
FOR IMMEDIATE RELEASE
       
Lisa Elliott, Sr. VP
   
DRG&E/ 713-529-6600
     

ALLIS-CHALMERS ENERGY REPORTS RECORD
THIRD QUARTER 2005 RESULTS


3rd quarter revenues were up 143% to $28.9 million
3rd quarter diluted EPS grew 60% to $0.08 including debt retirement charge
3rd quarter diluted EPS grew 180% to $0.14 excluding debt retirement charge


2005 EPS guidance increased to between $0.41 and $0.47, and $0.47 and $0.53
excluding debt retirement charge


 
HOUSTON, TEXAS, November 8, 2005 - Allis-Chalmers Energy Inc. (AMEX: ALY) today
announced its record results for the third quarter and nine months ended
September 30, 2005.
 
Revenue for the third quarter 2005 rose 143.2% to $28.9 million compared to
$11.9 million for the third quarter of 2004. Driving the company’s triple digit
revenue gains were the successful integration of strategic acquisitions
completed over the last twelve months, the increase in service offerings and
expanded customer base resulting in increased market share, and the expanding
revenue generated from the further investment in equipment and new operating
locations. These results were achieved despite the significant impact of recent
hurricanes and tropical storms on the Company’s Southeast Louisiana and Mexican
operations, resulting in an estimated revenue loss of approximately $2.0
million.
 
Income from operations grew 184.4%, outpacing the growth in sales, to $3.5
million for third quarter 2005 from $1.2 million in last year’s third quarter
due to increased market share, improved pricing and the Company’s strong
customer base. Adjusted EBITDA increased 164.6% to $5.4 million for the 2005
third quarter from $2.0 million in the third quarter of 2004. As Adjusted EBITDA
is a non-GAAP item, additional information and discussion regarding Adjusted
EBITDA is provided later in this release.
 
Net income for the third quarter of 2005 attributed to common shares increased
149.1% to $1.3 million, or $0.08 per diluted share, compared to net income
attributed to common shares of $519,000 or $0.05 per diluted share in the same
quarter of 2004. The third quarter 2005 results include $1.1 million, or $0.06
per diluted share, in debt retirement expenses associated with refinancing the
Company’s debt and prepaying its previous financing. Excluding these charges,
earnings per share would have been $0.14, a 180% increase compared to last
year’s third quarter results. Weighted average shares of common stock
outstanding on a diluted basis increased 68.9% to 16.6 million shares for the
three month period of 2005 from 9.8 million shares for same period last year.
 

--------------------------------------------------------------------------------


 
Micki Hidayatallah, the Company’s Chairman and Chief Executive Officer stated,
“We made significant strides to continue to grow this company and expand our
market share by offering our customers more services from an expanding list of
locations. I could not be more proud of our entire team led by David Wilde, our
President and Chief Operating Officer. It is under his leadership and direction
that we have succeeded in rapidly integrating our acquisitions and expanding our
customer base. The team worked diligently to re-deploy our assets after
hurricane(s) Rita (and Katrina) allowing us to continue to generate strong
results.”
 
Revenue for the first nine months of 2005 rose 117.7% to $71.8 million compared
to $33.0 million for the first nine months of 2004. Operating income grew at a
faster pace than revenue to $8.7 million in 2005 from $3.4 million during the
comparable nine months in 2004, representing a 154.2% increase. Net income for
the first nine months of 2005 attributed to common shares rose 262.8% to $4.6
million, or $0.30 per diluted share, from net income of $1.3 million, or $0.18
per diluted share in the first nine months of 2004. Weighted average shares of
common stock outstanding on a diluted basis increased to 15.6 million shares for
the nine month period of 2005 from 7.9 million shares for same period last year.
 
Segment Results:



·    
Directional Drilling. Operating income for the directional drilling services
segment increased 61.8% to $1.7 million from $1.0 in the third quarter of 2004.
This significant growth is a direct result of the Company’s additional capacity
and strong market presence, as well as the Company’s expansion into West Texas
and Oklahoma. This segment continues to reap the benefit of its investments in
its skilled operators, an expanded sales organization and down-hole motor
technology.

 

·    
Casing & Tubing: Operating income for the casing and tubing services segment
increased 40.8% to $1.3 million in the third quarter of 2005 from $949,000 in
the comparable quarter last year. The rise was due to geographic expansion,
expanded service offerings at new locations and improved market conditions;
offsetting a slight downturn in revenues and operating income from the Company’s
operations in Mexico, which were impacted in September by the hurricanes and
tropical storms. The segment was also positively impacted for one month from the
acquisition of casing and tubing assets on September 1, 2005.

 

·    
Compressed Air Drilling. Operating income attributed to compressed air drilling
increased to $1.8 million in the 2005 third quarter from $130,000 in the
comparable 2004 period due to investments in additional equipment and increased
market share as a result of a wider geographic footprint and expanded customer
base.

 

·    
Rental Tools. Operating income was $454,000 from this business segment which was
recently formed through the acquisition of Safco Oilfield Products in September
2004 and of Delta Rental Service in April 2005. The segment benefited from the
successful integration of Safco’s operations based in Houston, with those of
Delta based in Lafayette, Louisiana, as well as by investments made in
additional equipment. Sequentially, operating income in the third quarter of
2005 grew 12.1% over operating income in the second quarter of 2005.

 

·    
Production services.  During the third quarter the Company invested in this
newly established segment to position itself to expand its international
operations, resulting in an operating loss of $128,000 during the 2005 third
quarter.

 

--------------------------------------------------------------------------------


Outlook & Guidance:
 
The following statements are based on Allis-Chalmers’ current expectations.
These statements are forward-looking and actual results may differ materially.
These statements do not include the potential impact of any future capital
transactions, such as business combinations, divestitures and financings, that
may be completed after the date of this news release.
In addition, the Company’s guidance ranges are based on the assumption that
current market conditions in the Company’s business segments will last through
at least 2005. Any material change in market conditions in any of the Company’s
business segments could affect its guidance.


Financial Guidance
 
 
 
Fourth Quarter
2005 Estimate
 
Revised Full Year
2005 Estimate
 
Previous Full Year
2005 Estimate
 
Revenues:
 
 
$28 mm to $32 mm
 
 
$100 mm to $104 mm
 
 
$80 mm to $95 mm
 
EBITDA:
 
 
$5.5 mm to $6.5 mm
 
 
$18.8 mm to $20.0 mm
 
 
$14.2 mm to $17.5 mm
 
Diluted EPS:
 
 
$0.11 to $0.17
 
 
$0.41 to $0.47
 
 
$0.28 to $0.45
 
Diluted EPS:
 excluding the impact
of refinance charges
   
NA
 
 
$0.47 to $0.53
   
NA
 

 
“Our results this quarter reflected the inherent strength of our operations in
spite of hurricanes Katrina and Rita. We are looking forward to a strong fourth
quarter and we will continue in 2006 to expand services, diversify our
geographic footprint, increase market share and make acquisitions at accretive
multiples,” added Mr. Hidayatallah.
 
Conference Call:
 
The Company will host a conference call to discuss its 2005 third quarter
financial results and recent developments at 10:30 a.m. Eastern (9:30 a.m.
Central) today, November 8, 2005. To participate in the call, please log on to
www.alchenergy.com or dial (303) 262-2143 and ask for the Allis-Chalmers call at
least 10 minutes prior to the start time. For those who cannot listen to the
live call, a telephonic replay will be available through November 15, 2005, and
may be accessed by calling (303) 590-3000 and using the pass code 11043354. A
web cast archive will also be available at www.alchenergy.com shortly after the
call is concluded.
 

--------------------------------------------------------------------------------


 
About Allis-Chalmers Energy
 
Allis-Chalmers Energy Inc. provides a variety of products and services to the
oil and natural gas industry. Through its subsidiaries, Allis-Chalmers is
engaged in providing specialized equipment and operations to install casing and
production tubing  required to drill and complete oil and gas wells, 
directional and horizontal drilling services, the rental of heavy weight spiral
drill pipe and related oilfield services, services to enhance production through
the installation of small diameter coiled tubing and chemicals into producing
oil and gas wells and air drilling services to natural gas exploration and
development  operators.  
 
Forward- Looking Statements
 
This Press Release contains forward-looking statements (within the meaning of
Section 27A of the Securities Act of 1933 (the "Securities Act") and Section 21E
of the Securities Exchange Act of 1934) regarding Allis-Chalmers Energy’s
business, financial condition, results of operations and prospects. Words such
as expects, anticipates, intends, plans, believes, seeks, estimates and similar
expressions or variations of such words are intended to identify forward-looking
statements, but are not the exclusive means of identifying forward-looking
statements in this Press Release.
 
Although forward-looking statements in this Press Release reflect the good faith
judgment of management, such statements can only be based on facts and factors
currently known to management. Consequently, forward-looking statements are
inherently subject to risks and uncertainties, and actual results and outcomes
may differ materially from the results and outcomes discussed in the
forward-looking statements. Factors that could cause or contribute to such
differences in results and outcomes include, but are not limited to, demand for
oil and natural gas drilling services in the areas and markets in which the
Company operates, competition, obsolescence of products and services, the
Company’s ability to obtain financing to support its operations, environmental
and other casualty risks, and the impact of government regulation. Further
information about the risks and uncertainties that may impact the Company are
set forth in the Company’s most recent filings on Form 10K (including without
limitation in the “Risk Factors” Section) and Form 10-Q, and in the Company’s
other SEC filings and publicly available documents. Readers are urged not to
place undue reliance on these forward-looking statements, which speak only as of
the date of this Press Release. The Company undertakes no obligation to revise
or update any forward-looking statements in order to reflect any event or
circumstance that may arise after the date of this Press Release.
 
- Tables to Follow -






--------------------------------------------------------------------------------


ALLIS-CHALMERS ENERGY INC.
CONSOLIDATED CONDENSED INCOME STATEMENTS
(in thousands, except per share amounts)
(unaudited)

               
For the Three Months Ended
 
For the Nine Months Ended
     
September 30,
 
September 30,
     
2005
 
2004
 
2005
 
2004
         
(Restated)
     
(Restated)
                     
Revenues
 
$
28,908
 
$
11,888
 
$
71,830
 
$
32,989
 
Cost of revenues
                         
Direct costs
   
19,280
   
7,633
   
47,756
   
22,395
 
Depreciation
   
1,391
   
591
   
3,397
   
1,796
 
Total cost of revenues
   

20,671
   

8,224
   

51,153
   

24,191
                             
Gross margin
   

8,237
   

3,664
   

20,677
   

8,798
 
General and administrative
   

4,261
   

2,227
   

10,720
   

4,781
 
Amortization
   
452
   
198
   
1,272
   
600
 
Income from operations
   

3,524
   

1,239
   

8,685
   

3,417
                             
Other income (expense):
                         
Interest
   
(977
)
 
(566
)
 
(2,143
)
 
(1,634
)
Debt retirement
   
(1,087
)
 
–
   
(1,087
)
 
–
 
Other
   
63
   
19
   
221
   
224
 
Total other income (expense)
   

(2,001

)
 

(547

)
 

(3,009

)
 

(1,410

)
                           
Net income before minority interest and income taxes
   

1,523
   

692
   

5,676
   

2,007
 
Minority interest in income of subsidiaries
   

–
   

(34

)
 

(488

)
 

(248

)
Provision for taxes
   
(230
)
 
(139
)
 
(559
)
 
(359
)
Net income
   

1,293
   

519
   

4,629
   

1,400
 
Preferred stock dividend
   

–
   

–
   

–
   

(124

)
Net income attributed to common shareholders
 
$
1,293
 
$
519
 
$
4,629
 
$
1,276
                                                         
Net income per common share:
                         
Basic
 
$
0.09
 
$
0.06
 
$
0.33
 
$
0.21
 
Diluted
 
$
0.08
 
$
0.05
 
$
0.30
 
$
0.18
                             
Weighted average shares outstanding:
                         
Basic
   
14,985
   
8,298
   
14,197
   
6,168
 
Diluted
   
16,601
   
9,828
   
15,589
   
7,890
 






--------------------------------------------------------------------------------


ALLIS-CHALMERS ENERGY INC.
CONSOLIDATED CONDENSED BALANCE SHEETS
(in thousands, except for share amounts)

   
September 30,
 
December 31,
     
2005
 
2004
     
(unaudited)
     
Assets
         
Cash and cash equivalents
 
$
3,909
 
$
7,344
 
Trade receivables, net
   
23,777
   
12,986
 
Inventory
   
5,217
   
2,373
 
Lease receivable, current
   
–
   
180
 
Prepaid expenses and other
   
1,014
   
1,495
 
Total current assets
   
33,917
   
24,378
                 
Property and equipment, net
   
75,516
   
37,67
 
Goodwill
   
12,042
   
11,776
 
Other intangible assets, net
   
7,264
   
5,057
 
Debt issuance costs, net
   
783
   
685
 
Lease receivable, less current portion
   
–
   
558
 
Other assets
   
40
   
59
 
Total assets
 
$
129,562
 
$
80,192
                 
Liabilities and Stockholders' Equity
             
Current maturities of long-term debt
 
$
4,636
 
$
5,541
 
Trade accounts payable
   
8,703
   
5,694
 
Accrued salaries, benefits and payroll taxes
   
701
   
615
 
Accrued interest
   
462
   
470
 
Accrued expenses
   
4,688
   
1,852
 
Accounts payable, related parties
   
78
   
740
 
Total current liabilities
   
19,268
   
14,912
                 
Accrued postretirement benefit obligations
   
335
   
687
 
Long-term debt, net of current maturities
   
51,491
   
24,932
 
Other long-term liabilities
   
1,092
   
129
 
Total liabilities
   
72,186
   
40,660
                 
Commitments and contingencies
             
Minority interests
   
–
   
4,423
                 
Stockholders' Equity
             
Preferred stock, $0.01 par value (25,000,000 shares authorized, no shares
issued)
   
–
   
–
 
Common stock, $0.01 par value (100,000,000 shares authorized; 16,453,714 issued
and outstanding at September 30, 2005 and 20,000,000 shares authorized and
13,611,525 issued and outstanding at December 31, 2004)
   
165
   
136
 
Capital in excess of par value
   
57,940
   
40,331
 
Accumulated deficit
   
(729
)
 
(5,358
)
Total stockholders' equity
   
57,376
   
35,109
 
Total liabilities and stockholders' equity
 
$
129,562
 
$
80,192
 



--------------------------------------------------------------------------------


 
ALLIS-CHALMERS ENERGY INC.
SEGMENT INFORMATION
(in thousands, except per share)

 

   
For the Three Months Ended
 
For the Nine Months Ended
     
September 30,
 
September 30,
     
2005
 
2004
 
2005
 
2004
         
(Restated)
     
(Restated)
 
Revenues
                 
Directional drilling services
 
$
11,383
 
$
6,677
 
$
32,218
 
$
18,352
 
Casing and tubing services
   
5,103
   
2,831
   
12,596
   
7,218
 
Compressed air drilling services
   
7,637
   
2,380
   
16,684
   
7,419
 
Production services
   
3,226
   
–
   
6,833
   
–
 
Rental tools
   
1,559
   
–
   
3,499
   
–
     

$

28,908
 

$

11,888
 

$

71,830
 

$

32,989
                             
Operating Income (Loss):
                         
Directional drilling services
 
$
1,696
 
$
1,048
 
$
5,069
 
$
2,435
 
Casing and tubing services
   
1,336
   
949
   
4,015
   
2,174
 
Compressed air drilling services
   
1,802
   
130
   
3,331
   
723
 
Production services
   
(128
)
 
–
   
(130
)
 
–
 
Rental tools
   
454
   
–
   
780
   
–
 
General corporate
   
(1,636
)
 
(888
)
 
(4,380
)
 
(1,915
)
   

$

3,524
 

$

1,239
 

$

8,685
 

$

3,417
                             
Depreciation and Amortization:
                         
Directional drilling services
 
$
295
 
$
117
 
$
652
 
$
331
 
Casing and Tubing services
   
510
   
358
   
1,418
   
1,075
 
Compressed air drilling services
   
536
   
288
   
1,406
   
914
 
Production services
   
279
   
–
   
604
   
–
 
Rental tools
   
121
   
–
   
386
   
–
 
General corporate
   
102
   
26
   
203
   
76
     

$

1,843
 

$

789
 

$

4,669
 

$

2,396
 
Capital Expenditures:
                         
Directional drilling services
 
$
945
 
$
94
 
$
2,145
 
$
882
 
Casing and tubing services
   
1,373
   
32
   
3,230
   
457
 
Compressed air drilling services
   
915
   
107
   
2,841
   
771
 
Production services
   
606
   
–
   
896
   
–
 
Rental tools
   
271
   
–
   
278
   
–
 
General corporate
   
12
   
8
   
195
   
10
     

$

4,122
 

$

241
 

$

9,585
 

$

2,120
 





 

--------------------------------------------------------------------------------


ALLIS-CHALMERS ENERGY INC.
REGULATION G RECONCILIATION    


Use of Adjusted EBITDA & Regulation G Reconciliation
 
This earnings release contains references to the non-GAAP financial measure of
earnings (net income) before interest, taxes, depreciation, and amortization,
gain on asset sales and litigation settlements, minority interest and other
income and expense or Adjusted EBITDA. This term, as used and defined by
Allis-Chalmers, may not be comparable to similarly titled measures employed by
other companies and is not a measure of performance calculated in accordance
with GAAP. Adjusted EBITDA should not be considered in isolation or as a
substitute for operating income, net income or loss, cash flows provided by
operating, investing and financing activities, or other income or cash flow
statement data prepared in accordance with GAAP. However, the Company believes
Adjusted EBITDA is useful to an investor in evaluating ALY’s operating
performance because:
 
·  It is widely used by investors in the energy industry to measure a company’s
operating performance without regard to the items excluded from Adjusted EBITDA,
which can vary substantially from company to company depending upon accounting
methods and book value of assets, capital structure and the method by which
assets were acquired; and
 
·  It helps investors more meaningfully evaluate and compare the results of the
Company’s operations from period to period by removing the impact of the
Company’s capital structure and asset base from Allis-Chalmers’ operating
results.
 
·  It is used by Allis-Chalmers’ management as a measure of operating
performance, in presentations to its board of directors, as a basis for
strategic planning and forecasting, as a component for setting incentive
compensation and to assess compliance in financial ratios, among others.
 
There are material limitations to using Adjusted EBITDA as a measure of
performance, including the inability to analyze the impact of recurring and
non-recurring items that are excluded from Adjusted EBITDA and materially impact
results of operations, and the lack of compatibility of the results of
operations of different companies.
 
Reconciliations of this financial measure to the most directly comparable GAAP
financial measure are provided in the table below.
 
Reconciliation of Adjusted EBITDA to GAAP Net Income 
($ in millions)

           
 For the Three Months Ended
     
September 30,
 
September 30,
     
2005
 
2004
 
Consolidated Adjusted EBITDA
 
$
5.37
 
$
2.03
 
Depreciation and amortization
   
1.85
   
0.79
 
GAAP Income from operations
 
$
3.52
 
$
1.24
 
Interest expense
   
0.98
   
0.57
 
Taxes
   
0.23
   
0.14
 
Debt retirement expense
   
1.08
   
–
 
Minority Interest & other expense (income)
   
(0.06
)
 
0.01
 
Net income
 
$
1.29
 
$
0.52
 

 
 
# # #



--------------------------------------------------------------------------------